Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Jorge M. Ballesteros, CNRA, ) Date: February 16, 2010

)
Petitioner, )
)

-Vv.- ) Docket No. C-09-682

) Decision No. CR2067
Centers for Medicare & Medicaid )
Services. )
)

DECISION

The Centers for Medicare and Medicaid Services (CMS) granted the Medicare
enrollment application of Petitioner, Jorge M. Ballesteros, CNRA, effective March 8,
2009. Petitioner now challenges that effective date. CMS has moved to dismiss, arguing
that Medicare regulations do not allow a supplier whose Medicare enrollment has been
granted to appeal the effective date of his billing privileges. In the alternative, CMS
seeks summary judgment.!

Regulations governing these proceedings explicitly allow for review of “the effective
date of a Medicare provider agreement or supplier approval,” so I decline to dismiss.

42 C.F.R. §§ 498.3(b)(15); 498.5(d).? However, since the only evidence in this record
establishes that Petitioner’s enrollment application arrived at the offices of the Medicare
contractor no earlier than April 7, 2009, I find that CMS appropriately granted
Petitioner’s enrollment effective March 8, 2009. 42 C.F.R. §§ 424.520(d); 424.52 1(a).
I therefore grant CMS’s motion for summary judgment.

' With its motion, CMS submits 15 exhibits (CMS Exs. 1-15). With its response (which
was not timely filed), Petitioner submits five exhibits (P. Exs. 1-5).

> Tam not persuaded by CMS’s jurisdictional arguments, but, since I decide this matter
on other grounds, and in the interest of administrative economy, I do not address those
arguments in this decision.
CMS is entitled to summary judgment because the only evidence in
this record establishes that Petitioner filed his enrollment
application no earlier than April 7, 2009, and he may not bill the
Medicare program for services provided more than 30 days prior to
that date.’

CMS recently amended its regulations governing the effective date for provider/supplier
enrollment in and billing to the Medicare program. 73 Fed. Reg. 69940 (Nov. 19, 2008).
The effective date for billing privileges “is the /ater of the date of filing” a subsequently
approved enrollment application or “the date an enrolled physician or nonphysician
practitioner first began furnishing services at a new practice location.” 42 C.F.R. §
424.520(d). Nevertheless, if a practitioner meets all program requirements, CMS allows
him to bill retrospectively for up to “30 days prior to their effective date if circumstances
precluded enrollment in advance of providing services to Medicare beneficiaries.” 42
C.F.R. § 424.521(a)(1). Based on these provisions, CMS apparently sets enrollment
effective dates 30 days prior to the date of application, which is what the Medicare
contractor did here. CMS Exs. 1, 4.

Summary judgment is appropriate if a case presents no genuine issue of material fact.
“To defeat an adequately supported summary judgment motion, the non-moving party
may not rely on the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact... .” Livingston Care Center, DAB No. 1871 (2003).
The moving party may show the absence of a genuine factual dispute by showing that the
non-moving party has presented no evidence “sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of
proof at trial.” Livingston Care Center v. Dep’t of Health and Human Services, 388 F.3d
168, 173 (6" Cir. 2004). To avoid summary judgment, the non-moving party must then
act affirmatively by tendering evidence of specific facts showing that a dispute exists.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986). See
also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center,
DAB No. 1918 (2004).

Petitioner here is a certified registered nurse anesthetist (CRNA) who works for an
organization called Regional Anesthesia Group, Inc. CMS has come forward with
evidence showing that Petitioner signed his Medicare enrollment applications (Forms
CMS-855I and 855R) on April 6, 2009, and the Medicare contractor (National
Government Services, Inc.) received them on April 7, 2009. CMS Ex. 1. Ina letter dated
April 14, 2009, the contractor notified Petitioner that his enrollment was approved with
an effective date of March 8, 2009. CMS Ex. 4.

* IT make this one finding of fact/conclusion of law.
Petitioner, however, claims that his employer, Regional Anesthesia Group, sent his
enrollment applications “on or around October 22, 2008.” P. Br. at 2. In support of his
position, Petitioner points to a document that purports to be his original application,
which is signed and dated October 7, 2008. CMS Ex. 7, at 32-36. Petitioner claims,
without any supporting documents or declarations, that Regional Anesthesia Group
submitted this application in October 2008, along with the applications of another
Regional Anesthesia Group employee, CRNA Linda Buck, and charges that CMS failed
to “show proof that Jorge M. Ballesteros application was not in the envelope.” P. Br.

at 2.

First, CMS does not bear the burden of establishing that a prospective provider or
supplier failed to file enrollment applications; rather, the prospective provider or supplier
must show affirmatively that he filed his enrollment application.

Moreover, in this case CMS has submitted compelling evidence to establish that
Petitioner Ballesteros’s enrollment applications were not in the envelope containing
CNRA Buck’s applications. CMS submits the declaration of Jerry Yohler, a business
analyst for National Government Services, Inc., who explains in considerable detail the
contractor’s procedures for processing enrollment applications. As Analyst Yohler
explains, these procedures assure that an application filed would leave both a paper and
an electronic trail. Analyst Yohler searched all of the filings for the day CRNA Buck’s
applications were received, and found no evidence of any application from Petitioner
Ballesteros. CMS Ex. 11.

Analyst Yohler also located the original mailing envelope for CRNA Buck’s applications.
Postage for those documents was $1.85. CMS Ex. 8, at 37. He then consulted the

Indianapolis, Indiana Post Office as well as the contractor’s “mailing and distribution
hub” in Indianapolis. Postage of $1.85 is consistent with the cost of mailing one set of
applications. An envelope containing both CRNA Buck’s and Petitioner Ballesteros’s

applications would have required postage of $2.92. CMS Ex. 11 at 3 (Yohler decl. { 8).

Petitioner offers no evidence suggesting a dispute over any of these facts.

Because CMS has come forward with evidence establishing that Petitioner first filed his
enrollment applications on April 7, 2009, and Petitioner has not responded with any
evidence of specific facts establishing that a dispute exists, CMS is entitled to summary
judgment. I therefore sustain CMS’s determination as to the effective date of Petitioner’s
Medicare enrollment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

